Title: To John Adams from James McHenry, 13 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 13 June 1799

I had the honour to receive your several letters of the 28th & 31st of May, one of the 2d and two of the 5th of June inst.
The proceedings of the court Martial in the case of Richard Hunt, being with you, and having no copy thereof, I cannot have recourse to and do not recollect the names of the officers composing it. I think it probable however, that some of them at least, were of the 12 new Regiments, and consequently without commissions.
I consider the evidence which is in this office, of the appointment of officers to the 12 Regiments, the record of the notification of their appointments, and their respective letters of acceptance which are on file, with the pay rolls upon which they are borne, should commissions never be issued, sufficient to identify them as legal officers, and as such entitled to every emolument, authority and right appertaining to their several grades.
I have received by this mornings mail, from Major General Pinckney in a letter dated the 29th of May Ulto. the following nominations for officers in the 12 Regiments, vz. a list containing 2 majors from N. Carolina, and a list of names for officers from S. Carolina and Georgia. I take the liberty to inclose the original lists, and if confirmed, to pray that you will take the trouble to return them, there not being time to get them copied, and avail myself of to-days post. I inclose also an observation of Mr. Steeles confirmations of the propriety of the recommendations from N. Carolina.
With the greatest respect, I have the honour to be sir / your most obt / & hble st.

James McHenry